DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding claim 2, claim limitations “each of the plurality of satellite terminals is located in a position selected from the group consisting of: in the Earth, in the air, and in orbit” is not disclosed in applicants original specification.  Page 6, lines 10-15, recites “a plurality of satellite terminals for transmitting to, and receiving signals from, the constellation of satellites”.


3.	Claims 14 and 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 14 and 19, claim limitation “a feasible demand grid” is vague and indefinite.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-3 and 31-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tonret et al. (US 9,814,004) (IDS) in view of Faraj et al.  (US 20170181173).
Regarding claim 1, Tonret et al. discloses a communication system (fig. 1 and col. 4 lines 60-67) comprising: a satellite (fig. 1 SAT and col. 4 lines 60-67); a ground system consisting of one or more Earth stations (ST1) (fig. 1 and col. 4 lines 60-67) for transmitting to, and receiving signals from, said satellite (fig. 1 A1 and LR and col. 5 lines 33-38); a plurality of satellite terminals (ST1, ST2 and EC) for transmitting to, and receiving signals from (fig. 1 A1, LR, LD, and A2) said of satellite (col. 5  lines 3-39); and a controller (central control equipment EC) operable to dynamically assign satellite and ground system resources (power) (col. 5 lines 3-10) in response to demand for communications services required by the plurality of satellite terminals (col. 4 line 60 through col. 5  line 10); wherein the controller (EC)is further operable to: pre-compile a link budget recipe (i.e. the control equipment EC includes a module for computing a power setpoint transmitted for each station ST1, ST2.  The power setpoint is computed from the link budget desired on the communication link LD between the station ST1 and another station ST2 of the network) (col. 5 lines 11-15) and compute link budgets for all potential links (i.e. the link budget desired from the power setpoints transmitted for each station ST1 and ST2 is considered the link budget recipe)(col. 5 lines 11-31); and execute an optimization algorithm (i.e. the control equipment EC can install a servo loop to slave the power of the Earth station by measuring the signal-to-noise ratio on the direct link LD and incrementing or decrementing the power setpoint periodically in order to converge on a steady state) which uses said pre-computed link budgets to dynamically assign satellite and ground system resources in response to demand for communications services required by the plurality of satellite terminals (col. 5 lines 3-31).   Tonret et al. differs from claim 1 of the present invention in that it does not explicit disclose a constellation of a plurality of non-geostationary and/or geostationary satellites, each of said satellites having assignable communication resources. Faraj et al. teaches a constellation of a plurality of non-geostationary (SAT_NGS01 and SAT_ NGS02)(fig. 1) and/or geostationary satellites (SAT_GSO)  (fig. 1 and abstract) each of said satellites having allocating communication resources (abstract and P:0003).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Tonret et al. with a constellation of a plurality of non-geostationary and/or geostationary satellites, each of said satellites having assignable communication resources in order for the central control equipment (EC) to manage and allocate bandwidth and power upon a link to a geostationary satellite that is an earth-orbiting satellite, placed at an altitude of approximately 35,800 kilometers (22,300 miles) directly over the equator to communicate with earth terminals and satellite terminals on the ground, as taught by Faraj et al..

Regarding claims 2 and 32, Tonret et al. discloses each of the plurality of satellite terminals (ST1 and ST2) is located in a position selected from the group consisting of: on the Earth (i.e. earth stations) (fig. 1 and col. 4 lines 60-67). 

Regarding claim 3, Tonret et al. discloses said controller (central control equipment EC) is selected from the group consisting of: a centralized controller and/or  (col. 1 lines 20-21 and col.4 lines 63-65);

Regarding claim 31, Tonret et al. discloses method  of operation for a satellite system (abstract,d fig. 3  and col. 7 lines 44 through col. 8 line 5) comprising: a ground system consisting of one or more Earth stations (ST1) (fig. 1 and col. 4 lines 60-67) for transmitting to, and receiving signals from, said satellite (fig. 1 A1 and LR and col. 5 lines 33-38); a plurality of satellite terminals (ST1, ST2 and EC) for transmitting to, and receiving signals from (fig. 1 A1, LR, LD, and A2) said of satellite (col. 5  lines 3-39); and a controller (control equipment or EC) operable to dynamically assign satellite and ground system resources (power) (col. 5 lines 3-10) in response to demand for communications services required by the plurality of satellite terminals (col. 4 line 60 through col. 5  line 10); wherein the controller (EC)is further operable to: pre-compile a link budget recipe (i.e. the control equipment EC includes a module for computing a power setpoint transmitted for each station ST1, ST2.  The power setpoint is computed from the link budget desired on the communication link LD between the station ST1 and another station ST2 of the network) (col. 5 lines 11-15) and compute link budgets for all potential links (i.e. the link budget desired from the power setpoints transmitted for each station ST1 and ST2 is considered the link budget recipe)(col. 5 lines 11-31); and execute an optimization algorithm (i.e. the control equipment EC can install a servo loop to slave the power of the Earth station by measuring the signal-to-noise ratio on the direct link LD and incrementing or decrementing the power setpoint periodically in order to converge on a steady state) which uses said pre-computed link budgets to dynamically assign satellite and ground system resources in response to demand for communications services required by the plurality of satellite terminals (col. 5 lines 3-31).    Tonret et al. differs from claim 31 of the present invention in that it does not explicit disclose a constellation of a plurality of non-geostationary and/or geostationary satellites, each of said satellites having assignable communication resources. Faraj et al. teaches a constellation of a plurality of non-geostationary (SAT_NGS01 and SAT_ NGS02)(fig. 1) and/or geostationary satellites (SAT_GSO)  (fig. 1 and abstract) each of said satellites having allocating communication resources (abstract and P:0003).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Tonret et al. with a constellation of a plurality of non-geostationary and/or geostationary satellites, each of said satellites having assignable communication resources in order for the central control equipment (EC) to manage and allocate bandwidth and power upon a link to a geostationary satellite that is an earth-orbiting satellite, placed at an altitude of approximately 35,800 kilometers (22,300 miles) directly over the equator to communicate with earth terminals and satellite terminals on the ground, as taught by Faraj et al..

Regarding claim 33, Tonret et al. discloses said pre-compiling and executing an optimization are performed in a manner selected from the group consisting of:  in a centralized/distributed manner (i.e. the EC computes a power setpoint transmitted for each station ST1 and ST2 (col. 5 lines 10-15).

6.	Claims 16 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tonret et al. (US 9,814,004) (IDS) in view of Faraj et al.  (US 20170181173) as applied to claim 1 above and in further view of “Official Notice”.
Regarding claim 16, the combination of Tonret et al.  and Faraj et al. differs from claim 16 of the present invention in that they do not explicit disclose said controller is operable to dynamically allocate satellite resources including beam configurations, satellite beam pointing and beam hopping schedule, satellite transmit power, channel bandwidth, symbol rates, data rates, and data paths.  However, a controller is operable to dynamically allocate satellite resources including beam configurations, satellite beam pointing and beam hopping schedule, satellite transmit power, channel bandwidth, symbol rates, data rates, and data paths in known in the art, therefore the examiner takes “Official Notice” that a controller is  operable to dynamically allocate satellite resources including beam configurations, satellite beam pointing and beam hopping schedule, satellite transmit power, channel bandwidth, symbol rates, data rates, and data paths in order for the controller with in a satellite network to control the overall parameters of the satellite network such as the satellite resources including beam configurations, satellite beam pointing and beam hopping schedule, satellite transmit power, channel bandwidth, symbol rates, data rates, and data paths  between the satellites,  the earth stations  and satellite terminals.   

Regarding claim 24, the combination of Tonret et al.  and Faraj et al. differs from claim 24 of the present invention in that they do not explicit disclose said controller is operable to group terminals into fixed ground cells where cell members are jointly connected to a common satellite.  However, a controller is operable to group terminals into fixed ground cells where cell members are jointly connected to a common satellite is well known in the art.  The examiner takes “Official Notice” that a controller is operable to group terminals into fixed ground cells where cell members are jointly connected to a common satellite in order for a controller or control center to group terminals into fix ground cells so that the group terminals and satellite terminals receive satellite transmission from a common satellite above their cells.   

Allowable Subject Matter
7.	Claims 4-13, 15, 17, 18, 20-23, 25-30, 34 and 35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
8.	The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 4, the prior art of record fails to teach or suggest alone, or in combination said controller is operable to pre- compile said link budget recipe and pre-compute link budgets using vector-processing.

Regarding claim 6, the prior art of record fails to teach or suggest alone, or in combination the controller is operable to execute an optimization algorithm which assigns satellites by individual grid point or on a cell-by-cell basis, and assigns satellite communication beam resources by individual grid point or on a cell-by-cell basis.

Regarding claim 7, the prior art of record fails to teach or suggest alone, or in combination the controller is operable to dynamically allocate satellite resources by performing a Venetian Blind algorithm where wherein: a demand grid comprising a continuous stream of time-steps, which is divided into two streams of time-steps, the Venetian Blind algorithm alternatingly assigning blocks of said time steps into said first and second stream; each block of time-steps in said first stream of time-steps being optimized in isolation from other blocks of time-steps in said first stream; each block of time-steps in said second stream of time-steps being optimized in isolation from other blocks of time-steps in said second stream, using the optimized blocks of time-steps in said first stream of time-steps as boundary-condition constraints from said optimized blocks in said second stream of time-steps. 

Regarding claim 8, the prior art of record fails to teach or suggest alone, or in combination prior to optimization, the controller is operable to: characterize potential satellite to user uplinks and downlinks in terms of spectral efficiency and payload power utilization efficiency, and input said spectral efficiency and payload power utilization efficiency data to the optimization. 

Regarding claim 9, the prior art of record fails to teach or suggest alone, or in combination wherein the controller is operable to dynamically allocate satellite resources by: determining a relaxed solution on a point to point basis, using continuous variables; and then solving the original mixed integer problem with a more narrowly defined objective and bounds. 

Regarding claim 10, the prior art of record fails to teach or suggest alone, or in combination the controller is operable to dynamically allocate satellite resources by: balancing minimum satisfaction and average satisfaction, this weighted objective giving equal weights to maximize the minimum satisfaction and the average satisfaction across all grid points; and performing an optimization calculation using a straight MIP (mixed integer programming) formulation. 

Regarding claim 11, the prior art of record fails to teach or suggest alone, or in combination the controller is operable to dynamically allocate satellite resources by: balancing average satisfaction and aggregate capacity, this weighted objective giving equal weight to maximize the average satisfaction across all grid points and the aggregate delivered capacity; and performing an optimization calculation using a straight MIP (mixed integer programming) formulation. 

Regarding claim 12, the prior art of record fails to teach or suggest alone, or in combination the controller is operable to dynamically allocate satellite resources by: balancing average satisfaction and aggregate revenue, this weighted objective giving equal weight to maximize the average satisfaction across all grid points and the aggregate revenue; and performing an optimization calculation using a straight MIP (mixed integer programming) formulation. 

Regarding claim 13, the prior art of record fails to teach or suggest alone, or in combination the controller is operable to dynamically allocate satellite resources by: characterizing the allocation of satellite resources as an optimization problem of integer variables; determining a relaxed solution to the optimization problem by converting integer variables to continuous variables; maximizing the minimum satisfaction, which is the ratio of the given bandwidth to the requested bandwidth; and solving the optimization problem with a better-behaved objective, comprising a minimum bound and a reduced satisfaction solution space.

Regarding claim 15, the prior art of record fails to teach or suggest alone, or in combination said optimization includes the allocation of throughput on inter-satellite links (ISL).

Regarding claim 17, the prior art of record fails to teach or suggest alone, or in combination said controller is operable to incorporate power flux density masks to protect other networks. 

Regarding claim 18, the prior art of record fails to teach or suggest alone, or in combination said controller is operable to incorporate power flux density masks, performing power flux density mask calculations as independent tasks, allowing for parallel processing.

Regarding claim 20, the prior art of record fails to teach or suggest alone, or in combination said controller is operable to provide Full link routing and selection optimization, supporting both forward and return links to user terminals routed to a Point of Presence (PoP), by dynamically allocating satellite resources under the additional constraints of: * aggregate throughput supported by all active links from a given PoP to a given user satellite matching the total throughput delivered to all users assigned to that PoP from this satellite (this applies in both forward downlink and return directions); * aggregate throughput of all active links over a given ISL being equal to or less than the ISL throughput capability; and * aggregate bandwidth required to support all active links through a landing station/satellite beam not exceeding the total bandwidth assigned through that beam (this applies in both the forward and return directions).

Regarding claim 21, the prior art of record fails to teach or suggest alone, or in combination said controller is operable to provide Fading analysis and Mitigation as part of the optimization process, by simulating constellation performance using a historical set of globally distributed rain rate data, and optimizing resource allocation using rain fade calculated on the basis of a global rain rate forecasts.

Regarding claim 22, the prior art of record fails to teach or suggest alone, or in combination said controller is operable to model beam bandwidth variables using integers to capture the granularity of the allocatable resource.

Regarding claim 23, the prior art of record fails to teach or suggest alone, or in combination said controller is operable to manage beam squint by assigning frequencies to terminals based upon their actual location relative to the position of the beam center at the center frequency.


Regarding claim 25, the prior art of record fails to teach or suggest alone, or in combination said controller is operable to optimize resource allocations in a constellation whose satellites can support a constrained set of beam positions, by: including an integer constraint of the number of beam positions or targets allowed at a given time; and optionally setting branch priorities based on each beam target’s capacity demand to speed up resolution of the mixed-integer problem, as higher-demand beam targets are more likely to have a high impact on node feasibility. 

Regarding claim 26, the prior art of record fails to teach or suggest alone, or in combination said controller is operable to optimize for long-term link availability under fade by: characterizing the long-term availability of each instantaneous link; and optimizing the link allocations over a multi-time-step block to maximize the time- averaged long-term availability of the chain of links to any given terminal, in tandem with clear- sky capacity optimization using weighted objectives and/or hierarchical objectives. 

Regarding claim 27, the prior art of record fails to teach or suggest alone, or in combination said controller is operable to: optimize resource allocations as a network flow problem where the flow value represents the number of links, approximating satellite constraints by flow-capacity constraints which have unitary coefficients and integer constants; rather than performing a Mixed Integer Linear Programming optimization utilizing binary variables for the assignment of terminals to satellites. 

Regarding claim 29, the prior art of record fails to teach or suggest alone, or in combination said controller is operable to perform the optimization using a satellite-view beam layout whose pattern moves along deterministic curves following the same general direction as the apparent movement of a uniform distribution of fixed terminals as seen from the satellite.

Regarding claim 30, the prior art of record fails to teach or suggest alone, or in combination said controller is operable to define groups of beams to incorporate frequency re-use constraints, controlling frequency re-use by limiting the aggregate effective bandwidth allocated in any cluster of beams, defined as a group of beams all fully coupled among each other based on a threshold spacing in the satellite field of view.

Regarding claim 34, the prior art of record fails to teach or suggest alone, or in combination said step of pre- compiling said link budget recipe and pre-compute link budgets comprises pre-compiling a link budget recipe and compute link budgets for all potential links using vector-processing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH FERGUSON whose telephone number is (571)272-7865. The examiner can normally be reached M-F 7 am -3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH FERGUSON/Primary Examiner, Art Unit 2648